Citation Nr: 0501320	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-11 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES
1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a seizure disorder 
for accrued purposes.

2.  Entitlement to an earlier effective date prior to June 2, 
1997 for the grant of a 100 percent disability rating for 
chronic obstructive pulmonary disease (COPD) for accrued 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 until 
October 1958.  He died on September [redacted], 2000.  The appellant 
is the widow of the veteran.

The record reflects that in a decision entered in August 
1995, the Department of Veterans Affairs (VA) Board of 
Veterans' Appeals (Board) denied service connection for a 
seizure disorder.  This determination is final.  The veteran 
attempted to reopen his claim in this regard in 
correspondence received in March 1998.

This appeal comes before the Board on appeal from a June 1998 
rating from the VA Regional Office (RO) in Roanoke, Virginia 
that denied entitlement to accrued benefits.

The Board points out that in a previous decision entered on 
September 20, 2004, the Board dismissed the issue of 
entitlement to accrued benefits pursuant to 38 C.F.R. 
§ 20.204 (2004).  This was based on a communication received 
from the accredited representative in September 2004 relating 
that the appellant desired to withdraw her appeal.  In 
subsequent correspondence received from the appellant in 
October 2004, she stated that she had not given her 
permission to withdraw the appeal, and indicated that she 
desired to pursue the claim.  As a result thereof, the Board 
has vacated the September 20, 2004 determination in a 
separate decision.  


FINDINGS OF FACT

1.  At the time of the veteran's death in September 2000, a 
claim for service connection for a seizure disorder pending.

2.  By a decision entered in August 1995, the Board denied 
service connection for a seizure disorder.  This decision is 
final.

3.  Evidence received since the August 1995 denial of the 
claim of service connection for a seizure disorder is bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.

4.  A seizure disorder is not of service origin.

5.  In August 2000 the RO assigned a 100 percent rating for 
COPD, effective from June2, 1997.  The veteran did not appeal 
this decision.

6.  The appellant has no legal standing to file a claim for 
an earlier effective date prior to June 2, 1997 for the grant 
of a 100 percent disability rating for COPD.

7.  There are no VA compensation benefits due and unpaid to 
the veteran 
.

CONCLUSIONS OF LAW

1.  The August 1995 Board decision that denied service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a seizure 
disorder has been submitted and the veteran's claim is 
reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  The requirements for service connection for a seizure 
disorder for accrued benefits purposes are not met. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5121 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.1000 (2004).

4.  The appellant's claim for an earlier effective date prior 
to June 2, 1997 for the grant of a 100 percent disability 
rating for COPD for accrued purposes is without legal merit.  
38 U.S.C.A.§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for a seizure disorder for which accrued benefits are 
payable.  

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist the veteran.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet final 
as of that date.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) (2004).  The Board notes that the provisions of 38 
C.F.R.§ 3.156(a) regarding new and material claims and second 
sentence of 3.159(c) were amended effective August 29, 2001.  
However, since the record indicates that claim to reopen was 
received long before that date, the new provisions concerning 
new and material claims are not applicable to the instant 
case.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate the claim on appeal.  She was provided with a 
copy of the June 1998 rating action and the September 1998 
and June 2002 statements of the case, as well as a 
supplemental statement of the case in August 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, the reasons for the determinations 
made regarding the claim, and the evidence, which has been 
received in this regard.  In a letter dated in August 2003, 
the appellant was notified of the VCAA, and the information 
and evidence needed to establish her claim, and what evidence 
the VA would attempt to obtain on her behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She has provided no 
further response in this connection.

The RO requested clinical records identified by the veteran 
prior to his death.  The case was remanded for further 
development in October 1999.  The Board finds that VA has met 
its duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim being decided.  

The Board would also point out that the VCAA letter was 
mailed to the appellant subsequent to the appealed rating 
decision in violation of the VCAA.  The Board finds that in 
the instant case, however, the appellant has not been 
prejudiced by this defect.  In this regard, it is noted that 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to her case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless.  VA has satisfied both its duty to 
notify and assist the appellant in this case and adjudication 
of this issue at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

New and material evidence for service connection for a 
seizure disorder

Factual background

The evidence that of record at the time of the August 1995 
Board decision may be summarized as thus.  The service 
medical records do not contain any reported injury, 
treatment, complaints or findings relating to a seizure 
disorder.  The post service record reflects that the 
appellant had extended admissions at the VA on a number of 
occasions and was treated by a private physician between 1966 
and 1969 for various disorders.  

In a private psychiatric report dated in February 1967, it 
was related that the veteran had periods of blackouts or loss 
of consciousness, and would be very shaky for four to five 
minutes and weak for an hour or so thereafter.  It was 
reported that he had tremor and shaking most of the time, and 
could not undertake any activity for a sustained period of 
time due to nervousness.  He was determined to be suffering 
from a psychoneurotic illness and alcohol addiction.  

During a November 1967 VA psychiatric examination the veteran 
reported that eight months earlier he felt weak and hit the 
side of his head against the dresser and was reportedly 
unconscious for about an hour.  Since then he had episodes 
where he felt he was about to pass out.  Following the 
examination the diagnoses included anxiety reaction.

The veteran noted on VA examination in November 1968 that he 
had had "blackouts" since an automobile accident in 1958.  
He believed his skull had been fractured and he injured his 
right knee, sinuses, and teeth. He testified upon personal 
hearing on appeal in June 1969 that he began having dizzy 
spells and blackouts after striking his head on the steel 
plate of a shoe shine stand, and after he fell down a flight 
of stairs.  

The veteran was hospitalized at a VA facility in May 1969 
including blackouts and dizzy spells.  The diagnoses included 
schizoid personality with hypochondrias and probable chronic 
alcoholism.  VA outpatient clinic notes dated in May 1969 
indicated that there was a history of dizzy spells, headaches 
and nervousness for which he had been prescribed Librium.

During a VA examination in March 1971 the veteran reported 
that whole overseas in 1954 an artillery shell exploded 
causing a scalp wound.  The diagnoses included headaches, 
residuals of a head injury.

Service connection for a seizure disorder was denied by the 
RO in November 1981.  At that time it was determined that a 
seizure disorder was not shown during or following service.  
The veteran did not file a timely appeal.  Thus, this 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

VA clinical records dated between 1981 and 1991 were 
subsequently received showing frequent references to a 
history of a seizure disorder diagnosed as nonpsychotic 
organic brain syndrome, post traumatic, upon hospitalization 
in September 1981.  A long history of alcohol abuse, and 
numerous periods of detoxification and rehabilitation were 
recorded.

The veteran testified on personal hearing in July 1993 that 
his seizures had started in service after being struck on the 
head by a gas can thrown off a truck by a fellow service 
member.  He said he was not treated at the time of the 
injury, but did began biting his tongue, shaking all over and 
going into convulsions the second day.  His wife testified 
that family members observed seizures and she had seen them 
before and after their marriage.  

In a statement dated in July 1993, the veteran's mother wrote 
that he drank heavily after returning from overseas in 1958, 
and would have seizure after seizure.  

In August 1995, the Board denied service connection for a 
seizure disorder on the basis that new and material evidence 
had not been received to reopen the claim.  This decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  However, the claim 
may be reopened by the submission if new and material 
evidence.  38 U.S.C.A. § 5108.  . 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial. 
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

The record reflects that the veteran attempted to reopen his 
claim for service connection for a seizure disorder in 
correspondence received in March 1998.

In June 1998 the RO denied the veteran's claim.  The veteran 
appealed this determination to the Board.

The evidence added to the record after the August 1995 Board 
decision consists of ongoing VA and private clinic notes 
dated between 1965 and 2000 showing treatment for various 
disorders.  These records show he was hospitalized in July 
1981 for acute alcoholism.  He was seen at a private facility 
for seizures apparently in 1982.  A medical note dated in 
March 1998 was submitted from C.S.M., M.D, who related that 
he treated the veteran for a seizure in July 1958.  The 
record reflects that when the RO requested clinical records 
from Dr. M., he wrote back in May 1998 that there were no 
past or present records for the veteran in that office, and 
that his note was written from recall.  Subsequently received 
was correspondence containing the veteran's contentions that 
he developed a seizure disorder in service.  

The veteran died in September 2000 due to chronic obstructive 
airway disease.

After reviewing the record, the Board finds that the medical 
evidence received since the August 1995 Board determination 
is new and material in that it contains a private medical 
statement indicating that the veteran was treated for 
seizures during service.  Accordingly, the claim of 
entitlement to service connection for a seizure disorder is 
reopened.  See 38 C.F.R. § 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Since the claim has been reopened, the current 
decision must be made on a review of the entire record.

The record reflects that the veteran died in September 2000 
before final adjudication of this issue on appeal.  His 
widow, the appellant, continues his appeal in this regard for 
accrued purposes.

Service connection for seizure disorder for purposes of 
accrued benefits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303, 3.306 (2004).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303 
(2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and epilepsy/seizure disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004)

An application for accrued benefits must be filed within one 
year after the date of a veteran's death. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).  Claims for death 
pension, compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case. See 38 
U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C. § 5121(a) has been amended by repealing the 2-year 
limit on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits. 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  However, Congress specifically stated 
that this provision applies to deaths occurring on or after 
the date of enactment of the Act, or December 16, 2003.  In 
this case, because the veteran's death predates that date, 
this recent statutory amendment is not applicable to the 
instant appeal.

The appellant maintains that the veteran's seizure disorder 
was related to service.  In this regard the veteran indicated 
that he sustained a head injury in service which caused his 
seizures.  However, the service medical records contain no 
evidence indicative of a seizure disorder or head injury.  
The first clinical reference to a possible seizure disorder 
was in 1967, approximately nine years after service.

A private physician, Dr. M. has stated that he treated the 
veteran for a seizure disorder in July 1958.  While this 
medical document does indicate treatment for a seizure in 
service, the Board places little probative value on this 
statement.  This is because Dr. M. subsequently wrote that 
there were no records that substantiated his statement, and 
that his recall of the event from 40 years previously was 
from memory only.  Furthermore the service medical and other 
post service medical records do not corroborate any such 
treatment for the time frame in question.  

In the absence of a showing of a seizure disorder in service 
or within one year thereof, and the lack of a competent 
medical nexus to active duty, service connection for a 
seizure disorder for accrued benefit purposes must be denied.

Accordingly, the Board finds that service connection for a 
seizure disorder is not warranted.  The evidence is not in 
equipoise as to warrant application of the benefit of the 
doubt doctrine in this instance.  38 C.F.R. § 3.102 (2004).

Entitlement to an earlier effective date for a 100 percent 
disability rating for COPD

By rating action dated in May 2000 the RO granted service 
connection for chronic obstructive pulmonary disease.  A 100 
percent disability evaluation was established effective from 
June 2, 1997, by rating action dated in August 2000.  He did 
not appeal this decision.  This determination became final 
upon the date of the veteran's death in September 2000

In correspondence received in July 2001, the appellant filed 
a notice of disagreement that challenged the effective date 
of service connection for pulmonary disability, arguing that 
it should have been made retroactive to the date of discharge 
from service, or when the veteran initially filed a claim for 
such.  

The record reflects that the veteran did not have a claim 
pending relative to the service-connected pulmonary disorder 
at the time of his death.  There is no documentation of 
record showing that he filed a notice of disagreement with 
the rating action dated in August 2000 upon award of the 100 
percent disability evaluation for the service-connected 
pulmonary disorder.  The record reflects that all monies due 
and payable following the grant of service connection for the 
cause of the veteran's death relating to pulmonary disability 
were properly disbursed through August 31, 2001.  

The Board has carefully considered the appellant's 
contentions that an earlier effective date is warranted in 
this regard, but regretfully, finds them to be unavailing of 
remedy.  It is pointed out that an accrued benefits claim is 
derivative of the veteran's claim, and the appellant takes 
the claim as it stood on the date of his death, within the 
limits otherwise established by law.  It has been repeatedly 
held by the appellate courts that among these limits, 
veterans' claims do not survive their deaths. See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).  Because any monies due 
the veteran would have been based upon his claim, the 
appellant cannot by law receive an earlier effective date for 
service connection or accrued benefits if it had not been 
initiated by the veteran.  The appellant's notice of 
disagreement received in July 2001 was thus invalid for 
purposes of claiming an earlier effective date for service 
connection, and must be dismissed.  As the law, and not the 
facts, is dispositive of this aspect of the claim, no further 
development is warranted and would not serve to substantiate 
the claim. See Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001).  


ORDER

Service connection for a seizure disorder for accrued 
purposes is denied.  

Entitlement to an earlier effective date prior to June 2, 
1997 for the grant of a 100 percent disability rating for 
COPD for accrued purposes is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


